Jackson, Chief Justice.
1. This declaration sets out that the defendant “on or before ” the twenty-fifth day of December agreed to put the plaintiff in possession of a certain farm, with stock, implements, etc., etc., and that on the preceding 17th day of the same month a demand for possession was made and declined, and thereby plaintiff was greatly damaged. The plaintiff made his demand too soon, and there is no error in sustaining the demurrer and dismissing the action.
2. There was no error in declining to allow the amendments which were not written out and offered, but the bill of exceptions alleges that plaintiff was about to offer them, but did not in fact do so. The court must know what the amendments are before it can commit error in not allowing them, and it does not appear that the court knew what the amendments were. Besides, the judge certifies that he distinctly asked counsel if there was any thing more, and being answered that there was not, made the ruling, and granted the judgment of dismissal.
Judgment affirmed,